Citation Nr: 0334021	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  03-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatoid 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
hiatal hernia with postoperative scar left chest, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of fracture head of fifth metacarpal, right hand.

4.  Entitlement an increased (compensable) evaluation for 
residuals of fracture of first metacarpal bone, left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to May 1947, 
and from September 1948 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.

A review of the record reflects that a motion to advance on 
the docket was filed in November 2003.  By letter dated in 
November 2003, the Board ruled favorably on the motion to 
advance this case on the docket.  See 38 C.F.R. § 20.900(c) 
(2003). 


REMAND

In his substantive appeal, VA Form 9, received in August 
2003, the veteran appears to indicate symptomatology 
associated with his service-connected disabilities have 
increased in severity since the last VA examination.  In this 
regard, the Board notes the veteran reported he is currently 
being treated with medication for his rheumatoid arthritis.  
He also described symptoms of pain which, he asserts, were 
not adequately documented by the VA examiner in the medical 
examination report.  It is the opinion of the Board that a 
contemporaneous and thorough VA medical examination is 
warranted to determine the nature and extent of the service-
connected disabilities.

The Board also notes that the United States Court of Appeals 
for the Federal Circuit, on September 22, 2003, invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the veteran was informed of the 30-day period 
by letter dated in April 2003.  Since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, to ensure due process, this case is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximates dates of treatment for all 
health care providers who may possess 
additional records pertinent to treatment he 
received for his service-connected 
disabilities subsequent to September 2002.  
With any necessary authorization forms, the 
RO should attempt to obtain copies of those 
treatment records identified by the veteran 
which have not been associated with the 
claims file. 

3.  The veteran should be afforded a VA 
examination by a rheumatologist to determine 
the extent of his service-connected 
rheumatoid arthritis.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
The claims file must be made available to the 
examiner prior to the examination.  In his 
assessment, the examiner should address the 
following:

a)  Indicate whether the rheumatoid arthritis 
is an active process, and, if, yes, the 
frequency of any exacerbations, the presence 
or absence of anemia, or weight loss, joints 
involved. constitutional manifestations, and 
whether there is definite or severe 
impairment of health.

b)  If inactive, all manifestations of any 
joints affected by rheumatoid arthritis 
should be provided, to include the range of 
motion.  In this context, the examiner should 
specify what is considered the normal range 
of motion in degrees for the affected joints.

c)  With respect to any joint affected by 
rheumatoid arthritis, the examiner should 
note whether there is swelling, spasms, 
weakened movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss or favorable or unfavorable ankylosis.  
The examiner is also requested to report pain 
which could significantly limit functional 
ability during flare-ups or when any affected 
joint is used repeatedly over a period of 
time.  

4.  The veteran should be afforded a VA 
examination by a gastroenterologist to 
determine the nature and severity of the 
service-connected hiatal hernia.  The claims 
file must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated tests and special 
studies should be accomplished.  The examiner 
is requested to obtain a detailed clinical 
history.  The examiner is requested to 
indicate the presence or absence of pain, 
vomiting, weight loss, hematemesis, melena, 
recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and 
whether the symptoms are productive of 
considerable or severe impairment of health. 

5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




